DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 8, prior art failed to disclose or fairly suggest a method for manufacturing semiconductor device comprising, along with other recited claim limitations, forming a source region and a body lead-out region in the well region, wherein the source regions and the body lead-out regions are alternately arranged in a width direction of a conductive channel, so as to form a first region extending along the width direction of the conductive channel, both sides of the first region are boundaries formed by alternately arranging edges of the source regions and edges of the body lead-out regions, the first region overlaps a part of the second region, a portion of the second region located outside the first region is used as a conductive auxiliary region, the conductive auxiliary region and the first region are arranged in a length direction of the conductive channel, a portion of the conductive auxiliary region in direct contact with the boundary comprises at least one edge of the source region on the boundary and at least one edge of the body lead-out region on the boundary as amended on 8/15/2022 and as argued on pages 5 and 6 of the remarks filed on 8/15/2022. Claims 9-15 depend from claim 1 and hence are allowed for the same reason therein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        9/13/2022